DETAILED ACTION
Claims 1 – 21 have been presented for examination.  Claims 1, 8, 16 and 19 are currently amended.
This office action is in response to submission of the amendments on 07/30/2021.
The Allowable Subject Matter over prior art claims 6, 13, 15, 17 – 18 and 20 are discussed in Office Action dated 10/02/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Double Patenting
Applicant requests that the double patenting rejection of claim 16 be held in abeyance until a determination as to the allowability of the pending claims has been made.  Examiner notes that only “objections or requirements as to form not necessary to further consideration of the claims” can be held in abeyance (see MPEP 2666), and that the double patenting rejection in the Office Action dated 04/30/2021 is non-provisional since the reference claim has been patented.  Therefore the request is denied.  However Applicant’s request is also moot since the reference claim no longer anticipates the instant claim.  Therefore the double patenting rejection is withdrawn, and a new non-statutory double patenting rejection is included in the instant office action based on Chen et al. (US 2002/0127597) (see Double Patenting).

Response to Claim Objections
Applicant’s amendments to claim 8 overcome the objection.  Therefore is it withdrawn.  However a new objection to claims 1 and 8 is included in the instant office action (see Claim Objections).

Response to Claims 1-21 Are Patentable under 35 U.S.C. § 103 over Horiuchi et al in view of Horiuchi et al.
Applicant’s arguments have been fully considered.  However the Office does not consider them to be persuasive.

Applicant argues: “For instance, Horiuchi fails to teach that the output of step 11 ‘mimics a process of running a remote experiment in real time at the first facility,’ as recited in amended claim 1. Additionally, Horiuchi fails to teach that the output of step 11 also ‘influenc[es] the dynamical behavior of the second sub-system in real time,’ where the second sub-system is located at a second facility … as recited in amended claim 1” (emphasis in bold added)

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, Horiuchi teaches sending an output signal to a second sub-system as a second input signal which influences the dynamical behavior of the second sub-system in real time.  Horiuchi (582) teaches wherein the output signal mimics a process of running a remote experiment in real time at a first facility, (see Claim Rejections - 35 USC § 103).

“In addition, Applicant respectfully submits that the addition of Horiuchi (582) fails to cure the deficiencies of the rejection of claim 1 with respect to the element discussed above.
…
Although Horiuchi (582) mentions in para. [0046] that ‘a number of actuators provided in remote sites are combined in the vibration test,’ Horiuchi (582) fails to teach or suggest the element of amended claim 1 that an ‘output signal,’ which is sent to ‘the second sub system as a second input signal ... mimics a process of running a remote experiment in real time at the first facility’.  For example, Horiuchi (582) teaches a combination of actuators ‘provided in remote sites’ but fails to disclose a specific output signal that ‘mimics a process of running a remote experiment in real time at the first facility,’ which is sent as ‘a second input signal’ to a second facility.  Horiuchi (582) further fails to show that the output signal influences the ‘dynamical behavior of the second sub-system in real time,’ as recited in amended claim 1” (emphasis in bold added)

	Applicant argues that Horiuchi (582) does not teach a specific output signal from a first facility is sent as an input signal to a second facility, in combination with the output signal mimicking a process of running a remote experiment in real time at the first facility.  The requirements for an obviousness rejection are discussed in MPEP 2141.  Horiuchi (582) teaches an output signal from a first facility is sent as an input signal to a second facility (see Figure 3 and Paragraph 10 shows an output flow from a physically realized part 203 (first sub-system at first facility) sent to a numerical model of part 202 (second sub-system at second facility) as an input flow (the output signal as a second input signal) “This drawn structure 201 is divided into a part 202 to be used for numerical modeling and a part 203 to be used as an actual model”, and Paragraph 17 the flow are computer signals (output/input signal) “In this technique, the computer 306 outputs control 304 signals directly to the actuator controller” 
    PNG
    media_image1.png
    463
    392
    media_image1.png
    Greyscale
).  Horiuchi (582) further teaches the output signal mimicking a process of running a remote experiment in real time at the first facility (see Figure 1 and Paragraph 46 the physical portion is measured after applying a waveform (mimicking a process of running an experiment at the first facility) and is continuously connected to the numerical model portion through a network (in real time), where the network can connect up remote sites (a remote experiment) “In addition, since a number of actuators provided in remote sites are combined in the vibration test, the use of the network can obtain many advantages” 
    PNG
    media_image2.png
    657
    487
    media_image2.png
    Greyscale
).  Horiuchi (582) further teaches that the output signal from the first sub-system influences that dynamical behavior of the second sub-system in real time (see Paragraph 12 the numerical model comprises an equation of motion having a time dependence (dynamical behavior of the second sub-system)
    PNG
    media_image3.png
    157
    422
    media_image3.png
    Greyscale
, and Paragraph 15 the equation of motion depends on the measured reaction force from part 203 (output signal from the first sub-system influences the second sub-system, and Paragraph 14 - 16 the measuring and updating of the equation of motion happen repeatedly over time intervals (in real time) “If {q} and {f}, which correspond to external forces, are known, vibration response displacement vector {x} can be obtained by numerical integration at intervals of a minute time … By repeating the above steps, the vibration response of the whole structure can be evaluated”).  Therefore Applicant’s arguments are not persuasive.

	Applicant argues: “In addition, Applicant requests that the rejections of claims 2-7 be withdrawn as depending from claim 1. Further, claims 2-7 may be patentable for the additional elements that they each recite.”

	Applicant’s arguments are not persuasive based on the preceding remarks.

	Applicant argues: “Insofar as amended claim 8 recites elements similar in scope to those of amended claim 1, Applicant respectfully requests that the rejection of claim 8 be withdrawn for similar reasons, to the extent applicable. In addition, Applicant respectfully requests that the rejections of claims 9-15 be withdrawn as depending from claim 8. Further, claims 9-15 may be patentable for the additional elements that they each recite.”

	Applicant’s arguments are not persuasive based on the preceding remarks.

	Applicant argues: “Applicant has amended claims 16 and 19 to incorporate elements discussed during the interview. For at least the reasons agreed upon during the interview, Applicant respectfully requests that the rejections of claims 16 and 19 be withdrawn.”

Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a (see Claim Rejections - 35 USC § 103).

	Applicant argues: “In addition Applicant respectfully requests that the rejections of claims 17-18 and 20-21 be withdrawn as depending from claims 16 and 19, respectively. Further, claims 17-18 and 20-21 may be patentable for the additional elements that they each recite.”

Applicant’s arguments are not persuasive based on the preceding remarks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10489523 (henceforth ‘523) in view of Chen et al. (US 2002/0127597) (henceforth “Chen (597)”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the instant application is obvious over claim 1 of ‘523 in view of Chen (597). 

Instant Claim 16
Claim 1 of ‘523
Comparison
A processor-implemented method of controlling a mechanical system comprising first and 


receiving, by a processor circuit configured to perform operations … first and second dynamical output signals from the first and second sub-systems, respectively,
receiving, by a processor circuit, first and second dynamical output signals from the first and second sub-systems, respectively,

in response to determining that a remote experiment comprising the mechanical system has not been run before

Only in instant claim 16.  Taught by Chen (597)

wherein the first and second sub-systems correspond to a desired configuration, wherein the desired configuration includes at least
Only in claim 1 of ‘523
with the first and second sub-systems corresponding to a first desired configuration at a first facility and a second desired configuration at a second facility, respectively
a first configuration and a second configuration of respective first and second sub-systems;
wherein the first and second sub-systems are located at a first facility and second facility, respectively,

providing the first dynamical output signal from the first sub-system to the second sub-system as a second input signal; 
providing the second dynamical output signal from the second sub-system to the first sub-system as a first input signal,.
providing the first dynamical output signal from the first sub-system to the second sub-system as a second input signal; providing the second dynamical output signal from the second sub-system to the first sub-system as a first input signal;

wherein the dynamical output and input signals received from and sent to the first and second sub-systems cause a dynamical behavior of the 



wherein the first dynamical output signal mimics a process of running a first remote experiment in real-time at the first facility to obtain the first output signal, the first facility including the first configuration represented by the first input signal;
Only in ‘523

wherein the second dynamical output signal mimics a process of running a second remote experiment in real-time at the second facility to obtain the second output signal, the second facility including the second configuration represented by the second input signal; and
Only in ‘523

obtaining experimental results of the desired configuration using the first and second input and output signals.
Only in ‘523



Claim 16 is obvious over claim 1 in '523 in view of Chen (597).  '523 and Chen (597) are analogous art since they are in the same field of experimentation, and since they solve the same problem of controlling one or more experiments.
Claim 1 in '523 does not claim in response to determining that a remote experiment comprising the mechanical system has not been run before.  However Chen (597) teaches in response to determining that an experiment has not been run before, (Chen (597) Abstract experiments are run based on the data mart data, and the data mart search engine allows for repetitively using experimental data without repeating actual experiments (in response to determining that an experiment has not been run before) “A search engine is designed to use unsupervised learning techniques to select a set of evaluation points representing a corresponding set of experiments to be run, based on data from the data mart … The data mart search engine and point evaluation mechanism allow for a repetitive processing to refine an output of potential solutions without the requirement of continually running actual physical experiments”, and Paragraph 30 - 31 experimental data is continually saved to the data mart “As previously mentioned, such chemical descriptor data and data from a historical experiment database 18, and concurrent experiment results database 22 are inputs to data mart 12 … It is to be understood that data mart 12 is a constantly evolving component which will for example include new experimental results from database 22 as they are produce”, and Paragraph 4 an experiment space is searched, where it is implicit that points already having an experiment need not be run again).  It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined claim 1 in ‘523 with the method steps for searching an experimental space disclosed by Chen (597).  One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently search the experimental space (Chen (597) Abstract experimental data can be utilized without re-running the actual experiment).

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  they recite a “second” input signal, however there is no explicitly recited “first” input signal.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 7 – 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US 6752019) (henceforth “Horiuchi”) in view of Horiuchi et al. (US 2003/0055582) (henceforth “Horiuchi (582)”).  Horiuchi and Horiuchi (582) are analogous art because they are in the same field of controlling separate .

With regard to claim 1, Horiuchi teaches a processor-implemented method of controlling a sub-system of a mechanical system having at least two separate mechanical sub-systems (Horiuchi: [Figure 1] shows a sample 101 of a bridge pile in a soil bath 6 (a mechanical first sub-system), and a FEM model of the remainder of the structure in step 27 (a mechanical second sub-system), and [Figure 2] shows the entire structure which is simulated (a mechanical system), and [Column 4, Lines 56 – 59], and [Column 5, Lines 30 – 32] “FIG. 3 shows the details of the sample 101 and the 30 vibrators 1a to 1e for shaking. The sample 101 is received within a container 6, being called by a shear soil bath”, and [Column 6, Lines 29 – 32] “An analysis program of the finite-element method is installed in the computer 10 [processor-implemented method], which enables the numerical modeling and a determination of the deformation of numerical models through calculation.”), the method comprising: 
receiving, by a processor circuit, an input signal at a first sub-system from a second sub- system (Horiuchi: [Column 6, Lines 10 – 14] “A computer 10 is connected to the controller 40. The instruction signal 33 [an input signal at a first sub-system] of the vibrator 1a is produced upon the basis of a load measurement signal 31 and the displacement measurement signal 32 by the computer 10.”, and [Column 6, Lines 28 – 32] “An analysis program of the finite-element method is installed in the computer 10 [from a second sub-system], which enables the numerical modeling and a determination of the deformation of numerical models through calculation.”, and [Column 8, Lines 44 – 45] “The instruction signal 33 calculated out is outputted into the controller 40 [receiving by a processor circuit].”)
wherein the input signal contains information regarding at least one of a time-dependent temperature, pressure, and flow rate of the second subsystem (Horiuchi [Column 2, Lines 14 – 19] “the fluctuation pressure [regarding a time-dependent pressure] is influenced by the deformation of the structure. Also the same phenomenon occurs within the structure in water”, and [Column 9, Lines 8 – 43] “In FIGS. 5(a) and 5(b), the testing apparatus … for evaluation on the vibration response of the structure position in the water, in particular, when the vibration is excited on the structure as a result of an effect of flow of the water [information regarding the flow rate] … Those vibrators 1a to 1f deform the cylinder 2. Estimation is made of the cylinder vibration response, which cylinder deforms when receiving the water flow within the water bath 8 [input signal contains information regarding]. The estimation system is basically same to that shown in FIG. 1 … In the present embodiment, a sample-deforming load applying portion 50 is replaced with the loading portion, which is shown in FIGS. 5(a) and 5(b) … the numerical model used in the step 24 must be one which is obtained by modeling an underwater structure” (emphasis added) where the second subsystem is the FEM model of the bridge in combination with the fluctuation pressure from the water flow (information regarding pressure and flow rate of the second subsystem))
generating a control signal for the first sub-system based on the input signal received from the second sub-system (Horiuchi: [Column 6, Lines 4 – 9] “More specifically, the controller 40 drives spools of servo valves (not shown), thereby controlling an operating oil to be entered into the vibrator 1a in both a flow amount and a flow direction thereof, through a PI control [generating a control signal], for example, when an instruction signal 33 and a measurement signal 32 of the displacement sensor are inputted into the vibrator 1a [based on the input signal]”)
controlling, at the first sub-system, time-dependent behavior of at least one of an electric actuated valve, pump, and gas compressor, of the first sub-system, based on the control signal so that the dynamical behavior of the first sub-system is influenced by the dynamical behavior of the second sub-system (Horiuchi [Column 6, Lines 4 – 9] “More specifically, the controller 40 drives spools of servo valves (not shown) [controlling time-dependent behavior of an electric valve], thereby controlling an operating oil to be entered into the vibrator 1a in both a flow amount and a flow direction thereof, through a PI control [based on the control signal], for example, when an instruction signal 33 and a measurement signal 32 of the displacement sensor are inputted into the vibrator 1a”)
generating an output signal by measuring, using a sensor device of the first sub-system, at least one of a time-dependent temperature, pressure, and flow rate of the first sub-system, wherein the output signal contains information regarding at least one of the time-dependent temperature, pressure, and flow (Horiuchi: [Column 9, Lines 26 – 41] “Pressure sensors 9, 9 et seq. are pasted or adhered on an outer periphery surface of the cylinder 2 [using a sensor device of the first sub-system] … With this, the load which the cylinder 2 receives from the fluid is measured [generating an output signal by measuring]. .... Namely, the output values of the plural numbers of pressure sensors 9, 9 et seq. are interpolated, thereby obtaining the distributed load acting upon the outer periphery surface of the cylinder 2 [output signal contains information regarding time-dependent pressure].”)
sending the output signal to the second sub-system as a second input signal (Horiuchi: [Figure 1] shows that the output of step 11 is sent to the model of the structure in step 24 (sending the output signal to the second sub-system), where the signal flow is explicitly shown with arrowheads (as a second input signal), and [Column 9, Lines 34 – 36] “the step 11 is changed into the method shown in FIG. 7, because of change in the method for measuring the counterforce”)
the output signal influencing the dynamical behavior of the second sub-system in real time (Horiuchi Col 6, Top and Figure 1 measurements from sensors (the output signal) are used in the numerical model in a continuous manner (influencing in real time) “A computer 10 is connected to the controller 40. The instruction signal 33 of the vibrator la is produced upon the basis of a load measurement signal 31 and the displacement measurement signal 32 by the computer 10.”, and Col. 8 Top and Figure 1 the numerical model has a time behavior (the dynamical behavior of the second sub-system) “from the behavior of the structure for each minute time, being obtained in the sub-step 24.”)

Horiuchi does not appear to explicitly disclose: wherein the first sub-system and the second subsystem are located at a first facility and a second facility, respectively; wherein the output signal mimics a process of running a remote experiment in real time at the first facility, 

However Horiuchi (582) teaches:
wherein the first sub-system and the second subsystem are located at a first facility and a second facility, respectively (Horiuchi (582) Paragraph 46 remote sites are combined for a single test using a network, and Figure 6 and Paragraph 43 commands and measurements are continually transmitted/received between the remote computers “The sub-computer 3, receives the process result from the main computer 5, which is transferred via the network 1 (block 11).”)
wherein the output signal mimics a process of running a remote experiment in real time at the first facility, (Horiuchi (582) Figure 1 and Paragraph 46 the physical portion is measured after applying a waveform (mimicking a process of running an experiment at the first facility) and is continuously connected to the numerical model portion through a network (in real time), where the network can connect up remote sites (a remote experiment) “In addition, since a number of actuators provided in remote sites are combined in the vibration test, the use of the network can obtain many advantages” 
    PNG
    media_image2.png
    657
    487
    media_image2.png
    Greyscale
).
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the hybrid simulation disclosed by Horiuchi with the hybrid simulation comprising remote experimental facilities communicating over a network disclosed by Horiuchi (582).  One of ordinary skill in the art would have been motivated to reduce the overall cost of an experiment (Horiuchi (582) Paragraph 7 “It is difficult from the economical viewpoint that one experimental facility holds an experimental device suitable for the vibration test for such a huge structure. Therefore, it is desirable that one experiment can be performed by cooperatively using the experimental devices in separate experimental facilities that are not always near to one another.”)

With regard to claim 8, Horiuchi teaches a first sub-system of a mechanical system having at least two separate mechanical sub-systems (Horiuchi: [Figure 1] shows a sample 101 of a bridge pile in a soil bath 6 (a mechanical first sub-system), and a FEM model of the remainder of the structure in step 27 (a mechanical second sub-system), and [Figure 2] shows the entire structure which is simulated (a mechanical system), and [Column 4, Lines 56 – 59], and [Column 5, Lines 30 – 32] “FIG. 3 shows the details of the sample 101 and the 30 vibrators 1a to 1e for shaking. The sample 101 is received within a container 6, being called by a shear soil bath”), the sub-system comprising: 
a processor circuit (Horiuchi: [Column 8, Lines 44 – 45] “The instruction signal 33 calculated out is outputted into the controller 40 [receiving by a processor circuit].”)
at least one of an electric actuated valve, pump, and gas compressor (Horiuchi: [Column 6, Lines 4 – 7] “More specifically, the controller 40 drives spools of servo valves [electric actuated valve] (not shown), thereby controlling an operating oil to be entered into the vibrator 1a in both a flow amount and a flow direction thereof, through a PI control, for example, when an instruction signal 33 and a measurement signal 32 of the displacement sensor are inputted into the vibrator 1a.”)
a sensor device (Hirouchi: [Column 9, Lines 26 – 31] “FIGS. 6(a) and 6(b) show the disposition of a sensor for measuring the counterforce. Pressure sensors 9, 9 et seq. [a sensor device] are pasted or adhered on an outer periphery surface of the cylinder 2 … the load which the cylinder 2 receives from the fluid is measured”), wherein the processor circuit is configured to perform operations including: 
receiving an input signal, at the first sub-system from a second sub-system (Horiuchi: [Column 6, Lines 10 – 14] “A computer 10 is connected to the controller 40. The instruction signal 33 [an input signal at a first sub-system] of the vibrator 1a is produced upon the basis of a load measurement signal 31 and the displacement measurement signal 32 by the computer 10.”, and [Column 6, Lines 28 – 32] “An analysis program of the finite-element method is installed in the computer 10 [from a second sub-system], which enables the numerical modeling and a determination of the deformation of numerical models through calculation.””)
wherein the input signal contains information regarding at least one of a time-dependent temperature, pressure, and flow rate of the second subsystem (Horiuchi: [Column 2, Lines 14 – 19] “the fluctuation pressure [regarding a time-dependent pressure] is influenced by the deformation of the structure. Also the same phenomenon occurs within the structure in water”, and [Column 9, Lines 8 – 43] “In FIGS. 5(a) and 5(b), the testing apparatus … for evaluation on the vibration response of the structure position in the water, in particular, when the vibration is excited on the structure as a result of an effect of flow of the water [information regarding the flow rate] … Those vibrators 1a to 1f deform the cylinder 2. Estimation is made of the cylinder vibration response, which cylinder deforms when receiving the water flow within the water bath 8 [input signal contains information regarding]. The estimation system is basically same to that shown in FIG. 1 … In the present embodiment, a sample-deforming load applying portion 50 is replaced with the loading portion, which is shown in FIGS. 5(a) and 5(b) … the numerical model used in the step 24 must be one which is obtained by modeling an underwater structure” (emphasis added) where the second subsystem is the FEM model of the bridge in combination with the fluctuation pressure from the water flow (information regarding pressure and flow rate of the second subsystem)
generating a control signal for the first sub-system based on the input signal received from the second sub-system (Horiuchi: [Column 6, Lines 4 – 9] “More specifically, the controller 40 drives spools of servo valves (not shown), thereby controlling an operating oil to be entered into the vibrator 1a in both a flow amount and a flow direction thereof, through a PI control [generating a control signal], for example, when an instruction signal 33 and a measurement signal 32 of the displacement sensor are inputted into the vibrator 1a [based on the input signal]”)
controlling, at the first sub-system, time-dependent behavior of the at least one of the electric actuated valve, pump, and gas compressor, of the first sub-by a dynamical behavior of the second sub-system (Horiuchi: [Column 6, Lines 4 – 9] “More specifically, the controller 40 drives spools of servo valves (not shown) [controlling time-dependent behavior of an electric valve], thereby controlling an operating oil to be entered into the vibrator 1a in both a flow amount and a flow direction thereof, through a PI control [based on the control signal], for example, when an instruction signal 33 and a measurement signal 32 of the displacement sensor are inputted into the vibrator 1a”)
generating an output signal by measuring, using the sensor device of the first sub- system, at least one of a time-dependent temperature, pressure, and flow rate of the first sub-system, wherein the output signal contains information regarding at least one of the time-dependent temperature, pressure, and flow rate of the first sub-system (Horiuchi: [Column 9, Lines 26 – 41] “Pressure sensors 9, 9 et seq. are pasted or adhered on an outer periphery surface of the cylinder 2 [using a sensor device of the first sub-system] … With this, the load which the cylinder 2 receives from the fluid is measured [generating an output signal by measuring]. .... Namely, the output values of the plural numbers of pressure sensors 9, 9 et seq. are interpolated, thereby obtaining the distributed load acting upon the outer periphery surface of the cylinder 2 [output signal contains information regarding time-dependent pressure].”)
sending the output signal to the second sub-system as a second input signal (Horiuchi: [Figure 1] shows that the output of step 11 is sent to the model of the structure in step 24 (sending the output signal to the second sub-system), where the signal flow is explicitly shown with arrowheads (as a second input signal), and [Column 9, Lines 34 – 36] “the step 11 is changed into the method shown in FIG. 7, because of change in the method for measuring the counterforce”)
the output signal influencing the dynamical behavior of the second sub-system in real time (Horiuchi Col 6, Top and Figure 1 measurements from sensors (the output signal) are used in the numerical model in a continuous manner (influencing in real time) “A computer 10 is connected to the controller 40. The instruction signal 33 of the vibrator la is produced upon the basis of a load measurement signal 31 and the displacement measurement signal 32 by the computer 10.”, and Col. 8 Top and Figure 1 the numerical model has a time behavior (the dynamical behavior of the second sub-system) “from the behavior of the structure for each minute time, being obtained in the sub-step 24.”)

Horiuchi does not appear to explicitly disclose: wherein the first sub-system and the second subsystem are located at a first facility and a second facility, respectively; wherein the output signal mimics a process of running a remote experiment in real time at the first facility

However Horiuchi (582) teaches:
wherein the first sub-system and the second subsystem are located at a first facility and a second facility, respectively (Horiuchi (582) Paragraph 46 remote sites are combined for a single test using a network, and Figure 6 and Paragraph 43 commands and measurements are continually transmitted/received between the remote computers “The sub-computer 3, receives the process result from the main computer 5, which is transferred via the network 1 (block 11).”)
wherein the output signal mimics a process of running a remote experiment in real time at the first facility, (Horiuchi (582) Figure 1 and Paragraph 46 the physical portion is measured after applying a waveform (mimicking a process of running an experiment at the first facility) and is continuously connected to the numerical model portion through a network (in real time), where the network can connect up remote sites (a remote experiment) “In addition, since a number of actuators provided in remote sites are combined in the vibration test, the use of the network can obtain many advantages” 
    PNG
    media_image2.png
    657
    487
    media_image2.png
    Greyscale
).
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the hybrid simulation disclosed by Horiuchi with the hybrid simulation comprising remote experimental facilities communicating over a network disclosed by Horiuchi (582).  One of ordinary skill in the art would have been motivated to reduce the overall cost of an experiment (Horiuchi (582) Paragraph 7 “It is difficult from the economical viewpoint that one experimental facility holds an experimental device suitable for the vibration test for such a huge structure. Therefore, it is desirable that one experiment can be performed by cooperatively using the experimental devices in separate experimental facilities that are not always near to one another.”)

With regard to claims 2 and 9, Horiuchi in view of Horiuchi (582) teaches all the elements of the parent claim, and further teaches wherein receiving the input signal from the second sub- system, comprises:
receiving the input signal from a computational device that generates the input signal based on a numerical simulation (Horiuchi: [Column 6, Lines 29 – 32] “An analysis program of the finite-element method is installed in the computer 10, which enables the numerical modeling and a determination of the deformation of numerical models through calculation.”, and [Column 8, Lines 3 – 45] “The deformation {x}* is extracted in the sub-step 25, which the loading member 2 should apply onto the sample 101 [input signal] as the load, from the behavior of the structure for each minute time, being obtained in the sub-step 24 [based on a numerical simulation] … The instruction signal 33 [generates the input signal] to the vibrators 1a to 1e is calculated out, so that the required amount of displacement can be achieved by each of the vibrators 1a to 1e. The instruction signal 33 calculated out is outputted into the controller 40 [receiving the input signal from a computational device]” where the signal received at a physical controller originates from another physical device)
that mimics at least one of a time-dependent temperature, pressure, and flow rate of a (Horiuchi: [Column 2, Lines 14 – 19] “this fluctuation pressure may be a factor of vibration generation. Thus, the fluctuation pressure is influenced by the deformation of the structure. Also the same phenomenon occurs within the structure in water [mimics a flow rate of a sub-system]” where the sub-system includes the effect of fluctuation pressure on the structure due to the water flow (mimics a flow rate of a sub-system))
of a virtual second sub-system based on a numerical model of an analogous physical second sub-system (Horiuchi: [Column 9, Lines 41 – 43] “However, the numerical model used in the step 24 must be one which is obtained by modeling an underwater structure [numerical model]. … it is possible to measure the distributed load, correctly, even in the case where the distributed load applied from the sample onto the loading member is small [first sub-system], compared to the load generated upon the deformation of the loading member [model of an analogous physical second sub-system]. With this, the vibration experiment can be conducted with high accuracy.” where the force is applied on a scaled down physical version of the pile (first sub-system) and the results can be extrapolated to the rest of the pile using a model of an underwater structure (numerical model of an analogous physical second sub-system))

With regard to claim 3, Horiuchi in view of Horiuchi (582) teaches all the elements of the parent claim, and further teaches: wherein the numerical model used by (Horiuchi: [Figure 1] shows that the signal 31 is sent to the box EXTERNAL FORCE (output signal sent to the second sub-system), and an output signal is sent to the structure FEM model in step 24, and [Column 7, Lines 23 – 30] “(B) Next, the dynamic behaviors is calculated on the structure, which is modeled numerically (numerical modeling), after passing a minute time delta_t, with using the program of the finite-element method; i.e., by using the following equation (Eq. 4). In this instance, the distributed load {f} delivered in the step 11 [based on the output signal sent to the second sub-system], as well as, the load {g} acting as external force onto the entire structure (indicated by ‘EXTERNAL FORCE’ in FIG. 1) act as the external 30 force.”, and [Column 8, Lines 3 – 7] “The deformation {x}* is extracted in the sub-step 25, which the loading member 2 should apply onto the sample 101 as the load [the input signal], from the behavior of the structure for each minute time, being obtained in the sub-step 24” where the deformation to be applied to the sample is outputted as instruction signal 33 sent to the controller (generates the input signal), and where the results of the modeling are based on the signal 31 measured from the sample (input signal based on the output signal sent to the second sub-system)).

With regard to claims 4 and 11, Horiuchi in view of Horiuchi (582) teaches all the elements of the parent claim, and further teaches: wherein receiving the input signal from the second sub- system, comprises receiving the input signal from a server that is in communication with the second sub-system (Horiuchi (582) Paragraph 33 the sub-computers are coordinated by a main computer which receives/transmits data “The vibration testing device is constituted of a network 1 serving as a medium for transmitting/receiving data among the devices connected thereto, a main computer 5 having a network connection block 51 and connected to the network, and a pair of or several pairs of sub-computer 3 having a network connection block 31 and a vibration generating system”, and Paragraph 31)

With regard to claims 5 and 12, Horiuchi teaches all the elements of the parent claim, and further teaches:
generates the input signal from a numerical model (Horiuchi: [Figure 1] shows that instruction value is calculated in step 12 (generates the inputs signal) from the structure FEM model in step 24 (from a numerical model), and [Column 8, Lines 3 – 7] “The deformation {x}* is extracted in the sub-step 25, which the loading member 2 should apply onto the sample 101 as the load [the input signal], from the behavior of the structure for each minute time, being obtained in the sub-step 24 [from a numerical model]” where the deformation to be applied to the sample is outputted as instruction signal 33 sent to the controller (generates the input signal))
wherein receiving the input signal from the second sub- system, comprises receiving the input signal from a server (Horiuchi (582) Paragraph 33 the sub-computers are coordinated by a main computer which receives/transmits data “The vibration testing device is constituted of a network 1 serving as a medium for transmitting/receiving data among the devices connected thereto, a main computer 5 having a network connection block 51 and connected to the network, and a pair of or several pairs of sub-computer 3 having a network connection block 31 and a vibration generating system”, and Paragraph 31)

With regard to claim 7, Horiuchi in view of Horiuchi (582) teaches all the elements of the parent claim, and further teaches: wherein measuring the at least one of time-dependent temperature, pressure, and flow rate of the first sub-system comprises measuring properties of components of the first sub-system including at least one of a vertical pipe and a porous medium (Horiuchi: [Figure 5] shows a cylinder 2 (vertical pipe) which is deformed using actuators 1a – 1f (first sub-system),and [Figure 6] shows pressure sensors 9 to measure the pressure (measuring pressure of the vertical pipe)).

With regard to claim 10, Horiuchi in view of Horiuchi (582) teaches all the elements of the parent claim, and further teaches wherein the processor circuit is further configured to perform operations comprising: 
generating the control signal for the first sub-system based on the input signal received from the second sub-system which was generated by the computational device (Horiuchi: [Figure 1] shows the instruction signal being generated by the computer 10 (received from the second sub-system which was generated by the computational device), and [Column 6, Lines 4 – 9] “More specifically, the controller 40 drives spools of servo valves (not shown), thereby controlling an operating oil to be entered into the vibrator 1a in both a flow amount and a flow direction thereof, through a PI control [generating the control signal], for example, when an instruction signal 33 [based on the input signal] and a measurement signal 32 of the displacement sensor are inputted into the vibrator 1a”)
based on the output signal sent to the second sub-system (Horiuchi: [Figure 1] shows that the signal 31 is sent to the box EXTERNAL FORCE (output signal sent to the second sub-system), and an output signal is sent to the structure FEM model in step 24, and [Column 7, Lines 23 – 30] “(B) Next, the dynamic behaviors is calculated on the structure, which is modeled numerically (numerical modeling), after passing a minute time delta_t, with using the program of the finite-element method; i.e., by using the following equation (Eq. 4). In this instance, the distributed load {f} delivered in the step 11 [based on the output signal sent to the second sub-system], as well as, the load {g} acting as external force onto the entire structure (indicated by ‘EXTERNAL FORCE’ in FIG. 1) act as the external 30 force.” where the results of the modeling are based on the signal 31 measured from the sample (input signal based on the output signal sent to the second sub-system)

With regard to claim 14, Horiuchi in view of Horiuchi (582) teaches all the elements of the parent claim, and further teaches the first sub-system further comprising: at least one of a vertical pipe and a porous medium, wherein measuring the at least one of time-dependent temperature, pressure, and flow rate of the first sub-system comprises measuring properties of the at least one of a vertical pipe and a (Horiuchi: [Figure 5] shows a cylinder 2 (vertical pipe) which is deformed using actuators 1a – 1f (first sub-system),and [Figure 6] shows pressure sensors 9 to measure the pressure (measuring pressure of the vertical pipe)).

Claims 16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi in view of Horiuch (582), and further in view of Chen et al. (US 2002/0127597) (henceforth “Chen (597)”).  Horiuchi, Horiuchi (582) and Chen (597) are analogous art because they are in the same field of performing experiments, and since they solve the same problem of controlling experiments.

With regard to claim 16, Horiuchi a processor-implemented method of controlling a mechanical system comprising first and second sub-systems (Horiuchi: [Figure 1] shows a sample 101 of a bridge pile in a soil bath 6 (a mechanical first sub-system), and a FEM model of the remainder of the structure in step 27 (a mechanical second sub-system), and [Figure 2] shows the entire structure which is simulated (a mechanical system), and [Column 4, Lines 56 – 59], and [Column 5, Lines 30 – 32] “FIG. 3 shows the details of the sample 101 and the 30 vibrators 1a to 1e for shaking. The sample 101 is received within a container 6, being called by a shear soil bath”, and [Column 6, Lines 29 – 32] “An analysis program of the finite-element method is installed in the computer 10 [processor-implemented method], which enables the numerical modeling and a determination of the deformation of numerical models through calculation.”)
receiving, by a processor circuit, first and second dynamical output signals from the first and second sub-systems, respectively (Horiuchi: [Column 6, Lines 35 – 41] “(A) A load distribution is obtained and applied from the soil 101 to the piles 105, in a step 11 [receiving first dynamical output signal from the first sub-system]. … The amount of displacement applied from the plural number of vibrators 1a to 1e onto the loading member 2 is inputted into the computer, in a step 21 [by a processor circuit]”, and [Column 8, Lines 1 – 45] “The deformation {x}* is extracted in the sub-step 25, which the loading member 2 should apply onto the sample 101 as the load, from the behavior of the structure for each minute time, being obtained in the sub-step 24 [from the second sub-system]. … The instruction signal 33 to the vibrators 1a to 1e is calculated out [receiving second dynamical output signal], so that the required amount of displacement can be achieved by each of the vibrators 1a to 1e. The instruction signal 33 calculated out is outputted into the controller 40 [by a processor circuit].”)
providing the first dynamical output signal from the first sub-system to the second sub- system as a second input signal (Horiuchi: [Column 6, Lines 39 – 43] “The amount of displacement applied from the plural number of vibrators la to le onto the loading member 2 is inputted into the computer, in a  step 21. This amount of displacement is calculated out by dividing a displacement feedback signal 32 of the vibrator.”)
providing the second dynamical output signal from the second sub-system to the first sub-system as a first input signal (Horiuchi: [Column 8, Lines 41 – 45] “The instruction signal 33 calculated out is outputted into the controller 40.”)
wherein the dynamical output and input signals received from and sent to the first and second sub-systems cause the dynamical behavior of the first and second sub-systems to influence one another in real time (Horiuchi: [Figure 1] shows that the instruction value is applied to the soil sample using the structure FEM model in step 12 (second sub-system influences the first sub-system), and the distributed force on the soil sample is inputted back into the structure FEM model in step 11 (first sub-system influences the second sub-system), and [Column 10, Lines 22 – 34] “the plurality of the vibration apparatuses are provided, as well as, the loading member for transmitting the displacement of those devices to the sample, it is possible to apply the load onto the sample, which causes a distributed-type deformation, and also since the distributed counterforce generated in the sample can be used in the calculation of vibration, therefore it is possible to conduct the vibration testing method by linking the shaking test and the numeral calculation, being applicable onto the structures in a wide range”)

Horiuchi does not appear to explicitly disclose: with the first and second sub-systems corresponding to a first desired configuration at a first facility and a second desired configuration at a second facility, respectively

However Horiuchi (582) teaches:
a first and second subsystems correspond to a first desired configuration at a first facility and a second desired configuration at a second facility, respectively (Horiuchi (582) Paragraph 46 remote sites are combined for a single test using a network, where the sites could be configured in any desired manner (first/second desired configuration), and Figure 6 and Paragraph 43 commands and measurements are continually transmitted/received between the remote computers “The sub-computer 3, receives the process result from the main computer 5, which is transferred via the network 1 (block 11).”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the hybrid simulation disclosed by Horiuchi with the hybrid simulation comprising remote experimental facilities communicating over a network disclosed by Horiuchi (582).  One of ordinary skill in the art would have been motivated to reduce the overall cost of an experiment (Horiuchi (582) Paragraph 7 “It is difficult from the economical viewpoint that one experimental facility holds an experimental device suitable for the vibration test for such a huge structure. Therefore, it is desirable that one experiment can be performed by cooperatively using the experimental devices in separate experimental facilities that are not always near to one another.”)

configured to perform operations in response to determining that a remote experiment comprising the mechanical system has not been run before.

	However Chen (597) teaches:
a processor circuit configured to (Chen (597) Paragraph 25 “It is to be appreciated each of the components of hybrid learning 10 system may be implemented via a computing device”)
perform operations in response to determining that an experiment has not been run before (Chen (597) Abstract experiments are run based on the data mart data (performing the actual experiment), and the data mart search engine allows for repetitively using experimental data without repeating actual experiments (in response to determining that an experiment has not been run before) “A search engine is designed to use unsupervised learning techniques to select a set of evaluation points representing a corresponding set of experiments to be run, based on data from the data mart … The data mart search engine and point evaluation mechanism allow for a repetitive processing to refine an output of potential solutions without the requirement of continually running actual physical experiments”, and Paragraph 30 - 31 experimental data is continually saved to the data mart “As previously mentioned, such chemical descriptor data and data from a historical experiment database 18, and concurrent experiment results database 22 are inputs to data mart 12 … It is to be understood that data mart 12 is a constantly evolving component which will for example include new experimental results from database 22 as they are produce”, and Paragraph 4 an experiment space is searched, where it is implicit that points already having an experiment need not be run again). 
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the hybrid simulation disclosed by Horiuchi in view of Horiuchi (582) with the method steps for searching an experimental space disclosed by Chen (597).  One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently search the experimental space (Chen (597) Abstract experimental data can be utilized without re-running the actual experiment).

With regard to claim 19, Horiuchi teaches a system that controls a mechanical system comprising first and second sub-systems (Horiuchi: [Figure 1] shows a sample 101 of a bridge pile in a soil bath 6 (a mechanical first sub-system), and a FEM model of the remainder of the structure in step 27 (a mechanical second sub-system), and [Figure 2] shows the entire structure which is simulated (a mechanical system), and [Column 4, Lines 56 – 59], and [Column 5, Lines 30 – 32] “FIG. 3 shows the details of the sample 101 and the 30 vibrators 1a to 1e for shaking [a system that controls a mechanical system]. … On one side surface of the container is attached a loading member 2, 35 which is used for simulating the deformation applied onto the soil from the piles 105.”)
a processor circuit that is configured to perform operations (Horiuchi: [Column 8, Lines 44 – 45] “The instruction signal 33 calculated out is outputted into the controller 40 [a processor circuit].”) comprising: 
receiving first and second dynamical output signals from the first and second sub- systems, respectively (Horiuchi: [Column 6, Lines 35 – 41] “(A) A load distribution is obtained and applied from the soil 101 to the piles 105, in a step 11 [receiving first dynamical output signal from the first sub-system]. … The amount of displacement applied from the plural number of vibrators 1a to 1e onto the loading member 2 is inputted into the computer, in a step 21 [by a processor circuit]”, and [Column 8, Lines 1 – 45] “The deformation {x}* is extracted in the sub-step 25, which the loading member 2 should apply onto the sample 101 as the load, from the behavior of the structure for each minute time, being obtained in the sub-step 24 [from the second sub-system]. … The instruction signal 33 to the vibrators 1a to 1e is calculated out [receiving second dynamical output signal], so that the required amount of displacement can be achieved by each of the vibrators 1a to 1e. The instruction signal 33 calculated out is outputted into the controller 40 [by a processor circuit].”)
providing the first dynamical output signal from the first sub-system to the second sub-system as a second input signal (Horiuchi: [Column 6, Lines 39 – 43] “The amount of displacement applied from the plural number of vibrators la to le onto the loading member 2 is inputted into the computer, in a  step 21. This amount of displacement is calculated out by dividing a displacement feedback signal 32 of the vibrator.”)
providing the second dynamical output signal from the second sub-system to the first sub-system as a first input signal (Horiuchi: [Column 8, Lines 41 – 45] “The instruction signal 33 calculated out is outputted into the controller 40.”)
wherein the dynamical output and input signals received from and sent to the first and second sub-systems cause the dynamical behavior of the first and second sub-systems to influence one another in real time (Horiuchi: [Figure 1] shows that the instruction value is applied to the soil sample using the structure FEM model in step 12 (second sub-system influences the first sub-system), and the distributed force on the soil sample is inputted back into the structure FEM model in step 11 (first sub-system influences the second sub-system), and [Column 10, Lines 22 – 34] “the plurality of the vibration apparatuses are provided, as well as, the loading member for transmitting the displacement of those devices to the sample, it is possible to apply the load onto the sample, which causes a distributed-type deformation, and also since the distributed counterforce generated in the sample can be used in the calculation of vibration, therefore it is possible to conduct the vibration testing method by linking the shaking test and the numeral calculation, being applicable onto the structures in a wide range”)

Horiuchi does not appear to explicitly disclose: a server in communication with the first and second sub-systems, and a remote experiment comprising the mechanical system with the first and second subsystems corresponding to a first desired configuration at a first facility and a second desired configuration at a second facility, respectively.

However Horiuchi (582) teaches:
a server that is in communication with the first and second sub-system (Horiuchi (582) Paragraph 33 the sub-computers are coordinated by a main computer which receives/transmits data “The vibration testing device is constituted of a network 1 serving as a medium for transmitting/receiving data among the devices connected thereto, a main computer 5 having a network connection block 51 and connected to the network, and a pair of or several pairs of sub-computer 3 having a network connection block 31 and a vibration generating system”, and Paragraph 31)
a remote experiment comprising the mechanical system with the first and second subsystems corresponding to a first desired configuration at a first facility and a second desired configuration at a second facility, respectively (Horiuchi (582) Paragraph 46 remote sites are combined for a single test using a network (a remote experiment), where the sites could be configured in any desired manner (first/second desired configuration at a first/second facility), and Figure 6 and Paragraph 43 commands and measurements are continually transmitted/received between the remote computers “The sub-computer 3, receives the process result from the main computer 5, which is transferred via the network 1 (block 11).”, and Figure 2 – 4 the remote sites are combined to simulate a single bridge structure (a remote experiment comprising the mechanical system with the first and second subsystems))
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the hybrid simulation disclosed by Horiuchi with the hybrid simulation comprising remote experimental facilities communicating over a network disclosed by Horiuchi (582).  One of ordinary skill in the art would have been motivated to reduce the overall cost of an experiment (Horiuchi (582) Paragraph 7 “It is difficult from the economical viewpoint that one experimental facility holds an experimental device suitable for the vibration test for such a huge structure. Therefore, it is desirable that one experiment can be performed by cooperatively using the experimental devices in separate experimental facilities that are not always near to one another.”)

	Horiuchi in view of Horiuchi (582) does not appear to explicitly disclose: the server configured to search a database for experimental data from a remote experiment comprising the mechanical system with the first and second sub-systems corresponding to a first desired configuration at a first facility and a second desired configuration at a second facility, respectively; and a processor circuit that is configured to perform operations in response to the server not being able to find the experimental data.


a server configured to; a processor circuit that is configured to perform operations (Chen (597) Paragraph 25 “It is to be appreciated each of the components of hybrid learning 10 system may be implemented via a computing device”)
search a database for experimental data from an experiment; in response to the server not being able to find the experimental data (Chen (597) Abstract experiments are run based on the data mart search engine data (search a database for experimental data from an experiment) which allows for repetitively using experimental data without repeating actual experiments (in response to determining that an experiment has not been run before) “A search engine is designed to use unsupervised learning techniques to select a set of evaluation points representing a corresponding set of experiments to be run, based on data from the data mart … The data mart search engine and point evaluation mechanism allow for a repetitive processing to refine an output of potential solutions without the requirement of continually running actual physical experiments”, and Paragraph 30 - 31 experimental data is continually saved to the data mart “As previously mentioned, such chemical descriptor data and data from a historical experiment database 18, and concurrent experiment results database 22 are inputs to data mart 12 … It is to be understood that data mart 12 is a constantly evolving component which will for example include new experimental results from database 22 as they are produce”, and Paragraph 4 an experiment space is searched, where it is implicit that points already having an experiment need not be run again)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the hybrid simulation disclosed by Horiuchi in view of Horiuchi (582) with the method steps for searching an experimental space disclosed by Chen (597).  One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently search the experimental space (Chen (597) Abstract experimental data can be utilized without re-running the actual experiment).

With regard to claim 21, Horiuchi in view of Horiuchi (582), and further in view of Chen (597) teaches all the elements of the parent claim 19, and further teaches:
communication circuitry configured to receive and transmit the dynamical output and input signals from and to the first and second sub-systems via a wired connection, via a wireless connection, or via an internet connection (Horiuchi (582) Paragraph 33 the information between the remote experimental facilities is transmitted using a network connection, and Paragraph 48)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. (US 2008/0215705) teaches recording an experiment by a remote user in a data and reviewing the experiment.
Datta et al. (US 2004/0249677) teaches search for information that already exists to avoid repeating experiments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148